        Case 1:14-cv-03432-SCJ Document 456 Filed 07/31/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JAMIE LEE ANDREWS, as surviving               )
spouse of Micah Lee Andrews, Deceased,        )
and JAMIE LEE ANDREWS, as                     )
Administrator of the Estate of Micah Lee      )
Andrews, Deceased,                            ) Case No. 1:14-cv-3432-SCJ
                                              )
      Plaintiffs,                             )
v.                                            )
                                              )
AUTOLIV JAPAN, LTD.,                          )
                                              )
      Defendant.                              )

               DEFENDANT AUTOLIV JAPAN, LTD.’S
         MOTION IN LIMINE TO EXCLUDE TURTLE EVIDENCE

      On April 12, 2013, Micah Andrews drove his 2005 Mazda 3 off I-575 and

crashed into multiple trees in a single-vehicle accident. Doc. No. [274] at 2-3.

Unfortunately, the driver side airbag did not deploy and Mr. Andrews died. Id. at 3.

      In an attempt to downplay Mr. Andrews’s obvious responsibility for causing

the accident that resulted in his death, Plaintiff intends to argue at trial that Mr.

Andrews drove off the highway while engaging in an avoidance maneuver to avoid

hitting a turtle. See Doc. No. [404] at 9:15-20. But this argument is based on nothing

more than speculation and should be excluded in advance of trial.
       Case 1:14-cv-03432-SCJ Document 456 Filed 07/31/20 Page 2 of 5




              ARGUMENT AND CITATION OF AUTHORITY

      A motion in limine is a pretrial motion by which “a litigant seeks to exclude

inadmissible or prejudicial evidence before it is actually offered at trial.” See

Edwards v. Fulton Cty., No. 1:07-CV-3052-SCJ, 2014 WL 12690630, at *1 (N.D.

Ga. Oct. 24, 2014). As such, the motion in limine is “an important tool available to

the trial judge to ensure the expeditious and evenhanded management of the trial

proceedings.” Id. (internal quotation marks and citation omitted).

      Motions in limine are viewed differently in the bench trial context. See

Salomon Constr. & Roofing Corp. v. James McHugh Constr. Co., No. 1:18-CV-

21733-UU, 2019 WL 5256980, at *4 (S.D. Fla. Mar. 21, 2019). However, “the Court

is not precluded from granting motions to exclude evidence in a bench trial,

especially where resolution of the motion would streamline the trial process.” Id.

      Any argument by Plaintiff that Mr. Andrews drove off the road to avoid hitting

a turtle is entirely speculative and would only waste time and resources at trial.

Indeed, the officers who investigated Mr. Andrews’s accident considered and

indisputably eliminated the turtle as a cause of the accident. See Deposition of

Officer John Lyons, attached hereto as Exhibit 1, at 23:6-24:16 (ruling out the

possibility that the turtle was involved in the accident), 39:3-39:7 (same), 45:3-6

(same); Deposition of Officer William Rogers, attached hereto as Exhibit 2, at 30:21-


                                         2
        Case 1:14-cv-03432-SCJ Document 456 Filed 07/31/20 Page 3 of 5




31:21 (“There was nothing in the road pertaining to the car. . . . Eventually, there

was a turtle, but the turtle . . . . wasn’t part of the scene.”). Moreover, the driver who

watched Mr. Andrews drive off the highway testified that he never saw a turtle.

Deposition of William Kemp, Doc. No. [229], at 14:23-15:15, 21:8-17.

      Accordingly, all turtle-related evidence and arguments should be excluded as

speculative. See XL Ins. Am., Inc. v. Ortiz, 673 F. Supp. 2d 1331, 1343 (S.D. Fla.

2009) (“Speculative testimony is not admissible in evidence . . . .”). If not, then

Autoliv will be forced to subpoena, call to testify, and examine multiple witnesses

to prove what is already clear—Mr. Andrews did not engage in an avoidance

maneuver to avoid hitting a turtle.

                                   CONCLUSION

      For these reasons, Autoliv respectfully requests that the Court grant its Motion

and exclude all turtle-related evidence and arguments.

      Respectfully submitted this 31st day of July, 2020.

                                             /s/ William J. Repko III, Esq.
                                             Doug Scribner, Esq.
                                             Georgia Bar No. 632755
                                             doug.scribner@alston.com
                                             Jenny A. Hergenrother, Esq.
                                             Georgia Bar No. 447183
ALSTON & BIRD LLP                            jenny.hergenrother@alston.com
1201 West Peachtree Street                   William J. Repko III, Esq.
Atlanta, GA 30309-3424                       Georgia Bar No. 301797
(404) 881-7000 (telephone)                   jay.repko@alston.com

                                            3
        Case 1:14-cv-03432-SCJ Document 456 Filed 07/31/20 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the foregoing

filing complies with the applicable font and size requirements and is formatted in

Times New Roman, 14 point font.

                                         /s/ William J. Repko III, Esq.
                                         Doug Scribner, Esq.
                                         Georgia Bar No. 632755
                                         doug.scribner@alston.com
                                         Jenny A. Hergenrother, Esq.
                                         Georgia Bar No. 447183
                                         jenny.hergenrother@alston.com
                                         William J. Repko III, Esq.
                                         Georgia Bar No. 301797
                                         jay.repko@alston.com
ALSTON & BIRD LLP
1201 West Peachtree Street
Atlanta, GA 30309-3424
(404) 881-7000 (telephone)
(404) 881-7777 (facsimile)

                                         Attorneys for Autoliv Japan, Ltd.
       Case 1:14-cv-03432-SCJ Document 456 Filed 07/31/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      This is to certify that on July 31, 2020, I electronically filed the foregoing
pleading with the Clerk of the Court using the CM/ECF system which will
automatically send email notification of such filing to the following attorneys of
record:

                      James E. Butler, Jr
                      Tedra Cannella
                      Rory Weeks
                      BUTLER WOOTEN & PEAK LLP
                      2719 Buford Highway
                      Atlanta, Georgia 30324

                      William L. Ballard
                      Gregory R. Feagle
                      BALLARD & FEAGLE, LLP
                      4200 Northside Parkway NW
                      Atlanta, Georgia 30327

                      Attorneys for Plaintiff


                                      /s/ William J. Repko III
                                      William J. Repko III
                                      Georgia Bar No. 301797
